Citation Nr: 0334833	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1945 to 
April 1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


REMAND

The veteran contends that during active duty service, he was 
exposed to noise while working as a sheet metal worker and 
welder on a 600 foot landing ship dock.  He was also 
reportedly exposed to engine noise below decks while 
performing welding and sheet metal work.  His service medical 
records indicate that he served on the U.S.S. DONNER.  His 
separation document indicates that his military occupational 
specialty was a shipfitter, third class.  

The Board notes that report of a June 2002 VA examination 
indicates that the veteran reported that during World War II, 
he was in ship repair, which required grinding and welding on 
the ships without any hearing protection.  He also reported 
that he was around repeated gunfire during boot camp.  In 
addition, he stated that following service, he worked for the 
railroad.  Following the examination the examiner stated that 
the veteran had high-frequency sensorineural hearing loss.  
The examiner then, however, offered the inconclusive 
statement that, "at this point, it [was] hard for [the 
examiner] to determine how much was from [the claimant's] 
military service during World War 2 and how much was from his 
occupation as working on the railroad."  This statement 
fails to address whether it is at least as likely as not that 
a current hearing loss is due to service.  Hence, 
clarification is required.    

It addition, the RO must ensure that there is full compliance 
with all provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002).  In particular, the RO must ensure that 
all notice and development action required under the VCAA has 
been accomplished.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this respect, the Board points out that a March 
2002 statement of the case incorrectly makes reference to a 
requirement that the appellant submit a well-grounded claim.  
Given the changes made under the VCAA, the RO should ensure 
that the supplemental statement of the case is corrected, and 
that no references are made to this provision of the law, 
which is no longer in effect.  

Furthermore, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  Therefore, the RO must inform the veteran that 
a full year is allowed to respond to any VCAA notice, 
contrary to the March 2001 letter.
  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.  

2.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  Inform the claimant 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must personally 
and specifically waive in writing any 
remaining response time.   

3.  The RO should take the appropriate 
measures to obtain the veteran's service 
personnel records, and associate such 
records with the claims file.  

4.  The RO should ask the veteran to 
identify all providers that have treated 
him for hearing loss since service.  The 
RO should then take the appropriate steps 
to obtain all such records.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure records from any 
identified provider, it must notify the 
claimant and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claim.  The claimant must 
then be given an opportunity to respond.  

5.  The RO is to schedule the veteran for 
another VA audiologic examination.  The 
claims file must be provided to the 
examiner for his/her review.  After 
complete review of the record, the 
examiner is to state whether it is at 
least as likely as not that current 
hearing loss is due to service.  The 
examiner should provide a clear 
explanation for his/her findings and 
opinion.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

8.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


